Citation Nr: 1747830	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-46 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (DM).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel



INTRODUCTION

The Veteran had honorable active service in the United States Army from February 1953 to January 1955, and received the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was previously before the Board in May 2017, at which time, the Board remanded the issue of entitlement to service connection for diabetes mellitus, type II to the Agency of Original Jurisdiction (AOJ) for additional development, including, a VA medical addendum to determine the etiology of the Veteran's DM.  There has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDING OF FACT

Diabetes mellitus, type II was not manifest during service or within one year of service and it is not otherwise attributable to service.


CONCLUSION OF LAW

Diabetes mellitus, type II was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A.  VA has met the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

The Veteran participated in the Fully Developed Claim Program (FDC).  The FDC was designed to expedite the claims process.  Thus, the Veteran received complete VCAA notice in conjunction with his March 2014 application for benefits.  See VA Form 21-526EZ; Veterans Benefits Administration (VBA) Fast Letter 12-25, The Fully Developed Claim Program, November 8, 2012; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); 38 C.F.R. § 3.159(b).  Furthermore, as part of his application for benefits, the Veteran signed a statement certifying that he had submitted all information or evidence to support his claim, or had no further information or evidence to submit.  After the RO issued the October 2014 rating decision denying the Veteran's claim seeking service connection for DM, the Veteran was provided an adequate period of time to submit information and evidence before readjudication of these claims in an August 2016 statement of the case (SOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Accordingly, the duty to notify the Veteran has been satisfied.

The Board is also satisfied VA has made reasonable efforts to assist the Veteran.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records and relevant post-service private treatment records.  The Board notes that a May 2014 correspondence from the National Personnel Records Center reflects that some of the Veteran's personnel records were destroyed in the 1973 fire.  In cases such as this, where the Veteran's service records are unavailable through no fault of the claimant, there is a heightened obligation to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

As noted in the introduction, the claim has been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II. Service Connection

The Veteran asserts that he has diabetes mellitus, type II, which is related to his service.  The Veteran and his spouse have asserted in various statements, that the Veteran had symptoms of diabetes in service and had been told that he had high blood sugar and diabetes when he was discharged from service in January 1955.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).

Diabetes mellitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 apply to the claim.  Walker v. Shinseki, 708 F.3d 1331, 1337-1338 (Fed. Cir. 2013).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree (10 percent disabling) within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Even if service connection is not warranted under one of the presumptive regulations, this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 446-449 (1995) (en banc).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Veteran served in the United States Army from February 1953 to January 1955.  As discussed above, the Board notes that some of the Veteran's service treatment records were destroyed in a fire in 1973.  In an April 2015 statement, the Veteran asserted that service records, which could have revealed treatment for symptoms of diabetes in service, and a diagnosis of diabetes when he separated from service, were destroyed in the fire.

Service treatment records in December 1953 reflect that the Veteran was afforded an ophthalmologic examination in which he complained of bloodshot eyes and frontal headaches, and service treatment records in July 1954 reflect that the Veteran complained of a growth on his left eye.

In a January 1955 Report of Medical Examination, a treatment provider noted "sugar," and that the Veteran refused laboratory or further medical evaluation at that time.  In an August 2013 letter, the Veteran stated that when he separated from service in January 1955, he was told by the service doctors that he was a diabetic with a high glucose number, and that he would need to be re-examined in a few days before he could be separated from service and leave the base.  The Veteran stated that he was re-examined three days later, and his glucose numbers classified him as a diabetic.  However, he was told that in order to be released or separated from service, he would have to sign documents, that he would not hold the Army responsible for the Veteran acquiring diabetes in service.  The Veteran stated that when the Veteran failed to meet his spouse at an airport as planned, his spouse called the military base, and was told that the Veteran was being detained and was not permitted to leave.

Service treatment records reflect that the Veteran signed an Affidavit January 3, 1955, which stated that the Veteran had chosen to leave service without being evaluated or treated for a medical condition, which he may have incurred in service.  The Affidavit did not specify the nature of the medical condition.  Service treatment records reflect that the Veteran signed form DA 664 in January 1955, and checked a box, which stated that the Veteran had decided not to file an application for compensation from the Veterans Administration, and he understood that he could do so at a later date.  In a June 2014 letter, the Veteran stated that at the time of discharge he was forced to sign several military documents, which were not explained to him, including an Affidavit and form DA 664.  In April 2015, the Veteran submitted documentation comparing the Veteran's check marks in a September 1952 Report of Medical History, with the check marks made on form DA 664.

The evidence of record does not establish that diabetes mellitus, manifested within one year of separation from service in January 1955.  Accordingly, service connection may not be presumed.  38 C.F.R. §§ 3.307, 3.309.

Private treatment records reflect a diagnosis of diabetes from 2002.  In an April 2015 letter, the Veteran stated that he began taking medication for diabetes in 1979.

In an April 2017 correspondence, a private treatment provider noted the Veteran had been under his care for chronic disease management of his diabetes mellitus, type 2, since 2002.  The treatment provider noted that the Veteran reported that he had an elevated blood sugar level upon discharge from the Army in 1955, but that it took over 20 years for him to be diagnosed with diabetes.

In August 2016, VA obtained a medical opinion to determine the etiology of the Veteran's DM and to determine whether it was at least as likely as not (50 percent or greater probability) incurred in or caused by the "sugar" noted on the Veteran's separation examination dated January 3, 1955.  The examiner opined that the Veteran's diagnosis of diabetes mellitus, type II was less likely than not (less than 50 percent) incurred or caused by the "sugar" noted on the separation examination dated January 3, 1955 during service.  The examiner noted that there were no VA treatment records, which reflected that the Veteran was treated for a continuation of the same problems that arose in service shortly after the Veteran separation from active duty.  Although, the examiner noted that service treatment records, private treatment records, and the Veteran's statements were reviewed, the examiner did not indicate whether he had reviewed statements from the Veteran's spouse.

In April 2017, a private treatment provider submitted a medical opinion, which opined that, the Veteran most likely developed diabetes during his military service.  The treatment provider noted that he based his opinion on the lack of records discounting military service developed diabetes, the Veteran's medical history, the Veteran's medical condition, strong familial connection for diabetes, and the Veteran and his spouse's statements.  The treatment provider noted that he was unable to review the Veteran's service treatment records, as they had been destroyed in a fire, and therefore relied on statements from the Veteran and his spouse regarding the Veteran's claim that he had diabetes in service.  The treatment provider noted that the Veteran reported that during discharge in 1955, he was told that he had high blood sugar, and that he was held back pending testing.  The Veteran's spouse reported that she was told that the Veteran had diabetes and needed to be detained for testing.  The statements were then contradicted by the Veteran's statement that he was not aware of his diabetes until 1976.

In an April 2017 correspondence, a private treatment provider noted that the Veteran suffered from reduced vision (20/80 and 20/25) secondary to chronic open angle glaucoma as well as diabetic retinopathy.  The treatment provider did not report a date of onset for the Veteran's diabetic retinopathy, or how long the Veteran had been treated for diabetic retinopathy.

In May 2017, VA obtained an addendum opinion from the August 2016 VA examiner.  The examiner opined that the Veteran's diagnosis of diabetes mellitus type II less likely than not (less than 50 percent) had its clinical onset during active service, was manifest within one year of service or was related to any in service disease, event or injury.  The examiner noted that in addition to the service treatment records, private treatment records, and the Veteran's statements, the examiner also considered the spouse's statements, articles about DM from the Veteran, and the April 2017 medical opinion.

The May 2017 examiner noted that although "sugar" was noted on the January 1955 separation examination, no blood glucose values were stated in the examination.  The examiner noted that diagnosis of diabetes mellitus depended on the results of blood tests, which are the glucose or A1C values.  An Expert Committee on the Diagnosis and Classification of Diabetes Mellitus recommended placing individuals in one of three categories based upon the fasting plasma glucose concentration, A1C, or 2-h OGTT (75 gram glucose load) Normal - Fasting plasma glucose (FPG) <100 mg/dL (5.6 mmol/L).  Fasting is defined as no caloric intake for at least eight hours.  The examiner noted that diabetes mellitus - FPG at or above 126 mg/dL (7.0 mmol/L), A1C ?6.5 percent, a two-hour value in an OGTT (2-h PG) at or above 200 mg/dL (11.1 mmol/L), or a random (or "casual") plasma glucose concentration ?200 mg/dL (11.1 mmol/L) in the presence of symptoms.  The diagnosis of diabetes must be confirmed on a subsequent day by repeat measurement, repeating the same test for confirmation.

The May 2017 examiner noted that urine tests were not used in making the diagnosis of DM, because in many individuals there were lowered threshold at which glucose appears in the urine as allowed by the kidney.  The examiner noted that in such cases, they could have normal glucose levels or values, which would not satisfy the criteria for DM even though there is the presence of glucose in the urine.  Consequently, urine testing for DM is not accurate in confirming the presence of DM and is not used as a diagnostic test, because many false positives will arise.

The May 2017 examiner noted that in the Veteran's case, the separation examination reflects that the he had an issue with sugar---most likely detected in the urine; however, there was no testing such as blood glucose or A1C values at the time of the military separation, before then, or afterwards which confirmed that the Veteran had a diagnosis of DM.  The examiner noted that the determination of DM required another glucose or A1C level determination on a subsequent day, in order to avoid a laboratory error in the diagnosis of DM.  The examiner noted that there was no information that it had been done prior to his diagnosis in 1976.

The May 2017 examiner noted that although the Veteran had stated that he had DM, which could be traced to service, there was no convincing information that had been submitted by the Veteran to verify the diagnosis in accord with the above stated criteria.  More information would have been required from private sector medical records after he left the service to demonstrate that he had DM that was diagnosed and treated shortly after his military departure.

The May 2017 examiner noted that there were no records from the private sector or in the military service, which demonstrated that, the Veteran had a diagnosis of DM or was being treated for it shortly after his military exit.  The examiner noted that although mention had been made that DM was a "silent killer," that was not actually true.  Individuals with DM present with well-recognized symptoms of increased thirst, increased urinary frequency, loss of weight, increased desire to eat, frequent nighttime urination, and fatigue for example.  Such symptoms would compel an individual to seek medical care since they interfere with one's activities of daily living.  However, there was no evidence that the Veteran had such a clinical presentation either in or for some time after the Veteran left the military.  Their absence would support that the Veteran did not have DM while on active duty.  The examiner summarized that there is material that the Veteran had an issue with an elevated glucose in the urine while on active duty.  However, to extrapolate from that finding to the diagnosis of DM cannot be supported by the available history or the objective laboratory findings at hand at this time.

The Board finds that the Veteran's current diabetes mellitus, type II did not have its onset in service, and service connection for DM is not warranted.  The May 2017 VA examiner indicated that there was no objective evidence that the Veteran was diagnosed with DM in service, or soon thereafter.  The examiner was aware of and considered the Veteran's medical history, lay statements from the Veteran and his spouse, the April 2017 opinion, and articles about DM from the Veteran.  The examiner also provided a fully articulated opinion, and furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, and consistent with other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-449 (2000).

The Board notes that service connection may not be established on the basis of speculation.  38 C.F.R. § 3.102 states that "By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility."  Service treatment records do not reflect an objective diagnosis of DM, and post-service treatment records within one year of service do not reflect an objective diagnosis of DM.  In addition, Veteran has stated that he began taking medication for diabetes in 1979, and post-service treatment records reflect a diagnosis in 2002.  There is no earlier objective diagnosis or treatment of DM prior to 2002.

In addition, the Board does not find the April 2017 opinion probative regarding the issues of onset of the Veteran's DM.  As previously discussed, the Board notes that the April 2017 opinion, relied in part on contradictory statements from the Veteran and his spouse regarding the Veteran's diagnosis of diabetes in service.  Moreover, the treatment provider noted he did not review any service treatment records, which reflected a diagnosis or treatment of DM.

The Board has considered the Veteran's March 2015 letter, in which he stated that he was currently being treated for diabetic retinopathy, he had problems with his eyes in service, and he should have been tested in service to see if he was developing diabetic retinopathy.  A layperson is competent to testify regarding observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran, however, is not competent to establish a matter that requires medical knowledge, such as providing an etiological link of his current diabetic retinopathy to service.

In adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006).  The Board notes that in September 2017, the Veteran claimed to have located a letter from June 1955 in which the Veteran not only stated that he knew he had diabetes, but also explained his knowledge of the issues related to service connection for a diabetes.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In the instant case, the Board finds such statements lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.

Furthermore, the Board notes that the Veteran first filed his claim for service connection for diabetes in March 2014, despite contending that he was first diagnosed with diabetes in service, and was subsequently diagnosed with diabetes in 1978.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Even considering the Veteran's contentions that he was told he had diabetes in the June 1955 letter, there is no objective evidence that the Veteran was diagnosed with diabetes.  The Board has considered the Veteran's lay statements and the private medical records, but finds the Veteran's service treatment records, his separation examination, private medical records, the delay in filing claims, and the August 2016 and May 2017 medical opinions to be highly probative.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

The Veteran has been afforded the benefit of the doubt where appropriate.  However, after an extensive review of the Veteran's service records, private medical records and lay statements there is no evidence of an objective diagnosis of DM in the Veteran's records to satisfy evidence of a direct service connection for a diabetes mellitus, Type II.  See 38 C.F.R. § 3.102.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for diabetes mellitus, type II.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for diabetes mellitus, type II is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


